Citation Nr: 0021605	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-06 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Dissatisfaction with the initial rating assigned following a 
grant of service connection for residuals of a cold injury, 
currently evaluated as 40 percent disabling.

WITNESS AT HEARING ON APPEAL


The veteran


ATTORNEY FOR THE BOARD


L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to February 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the RO, which 
granted service connection for residuals of frostbite and 
assigned a 10 percent evaluation for this disability 
effective from March 9, 1995.  The veteran perfected a timely 
appeal of this determination to the Board.  

During the course of this appeal, in a July 1997 rating 
action, the RO increased the evaluation for this disability 
to 30 percent, effective March 9, 1995.  Thereafter, in a 
March 2000 rating decision, in light of the revision of the 
criteria for rating the residuals of cold injuries that 
became effective January 12, 1998, the RO assigned separate 
10 percent evaluations for the right foot, left foot, right 
hand and left hand residuals, each effective the date the 
revised criteria became effective; the RO also assigned a 
noncompensable evaluation, effective that same date, for the 
residuals of his service-connected cold injury to the ears.  
As such, the combined evaluation of the service-connected 
disability was increased to 40 percent, effective January 12, 
1998.  However, because a higher combined evaluation is 
potentially available, and the veteran is presumed to seek 
the maximum available benefit for a disability, the veteran's 
claim for an increased rating remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was remanded by the Board to the RO in July 1998 and 
again in May 1999 for further development; that development 
is the subject of the following remand.  


REMAND

The Board has carefully reviewed the claims file since prior 
remand, and finds that the medical information sought by the 
prior remand has not been supplied; thus, further remand is 
required, even though such action will, regrettably, further 
delay a decision in this appeal.

As the United States Court of Appeals for Veterans Claims 
(Court) has held,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the July 1998 and August 1999 remands, the Board 
specifically instructed that the claims folder be available 
to the examiners so that examinations could consider the 
veteran's pertinent medical history and treatment.  A review 
of the examination reports shows, however, that the examiners 
who conducted the March and July 1999 VA examinations 
specifically indicated that the claims folder was not made 
available.  Further, a review of the March and July 1999 VA 
examination reports, as well as the April 1999 "VA Vascular 
Surgery Note," does not yield a clear picture as to the 
extent of the veteran's service-connected disabilities, i.e., 
it is unclear whether the veteran's right foot, left foot, 
right hand and/or left hand disabilities are manifested by 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  

In this regard, the Board observes that a review of the April 
1999 VA Vascular Surgery Note suggests that the veteran's 
right and left foot residuals are productive of locally 
impaired sensation, which would warrant 20 percent 
evaluations.  Further, the July 1999 examination reports 
suggests that 20 percent evaluations may be warranted for the 
residuals of the veteran's right foot, left foot, right hand 
and left hand residuals.  A review of the March 1999 VA 
examination report, however, does not appear to support a 
higher rating for any of the above residuals.  In sum, 
because the veteran's medical records were not reviewed and 
since the medical evidence does not contain sufficient 
information upon which to evaluate the disability, this 
matter must again be remanded.  Fenderson v. West, 12 
Vet. App. 119, 127 (1999); Goss v. Brown, 9 Vet. App. 109, 
114 (1996).

In light of Stegall and the foregoing considerations, the 
Board has no discretion and must remand this claim for 
compliance of the directives contained in the July 1998 and 
May 1999 remands, even though this action will, regrettably, 
further delay a decision in this appeal.

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  If 
any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the current severity of his 
service-connected residuals of a cold 
injury.  It is imperative that the 
physician who is designated to examine 
the veteran review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
must specifically indicate whether the 
veteran's ears, hands or feet are 
manifested by any of the following: 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  In offering 
these conclusions, the examiner should 
comment on the findings obtained on the 
March and July 1999 VA examinations as 
well as during the April 1999 vascular 
surgery consultation.  All examination 
findings, along with the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
in light of all relevant evidence of 
record and all pertinent legal authority.  
The RO must provide adequate reasons and 
bases for its determinations and address 
all issues and concerns that were noted 
in the REMAND.

5.  If the benefits sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


